Filed 1/15/19 by Clerk of Supreme Court
                       IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                      2019 ND 8


In the Interest of D.M.W., a child

Jacqueline A. Gaddie,
Assistant State’s Attorney,                               Petitioner and Appellee

       v.

D.M.W., a child, J.L.M.
a/k/a J.L.C., mother,                                                Respondents

     and

D.J.W., father,                                        Respondent and Appellant


                                     No. 20180413


       Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable John A. Thelen, Judge.

       AFFIRMED.

       Per Curiam.

       Jacqueline A. Gaddie, Assistant State’s Attorney, Grand Forks, ND, for
petitioner and appellee; submitted on brief.

       Kyle A. Markwardt, Grand Forks, ND, for respondent and appellant; submitted
on brief.
                                 Interest of D.M.W.
                                    No. 20180413


       Per Curiam.
[¶1]   D.W. appeals from a juvenile court order terminating his parental rights to
D.M.W. On appeal, D.W. argues there was not clear and convincing evidence to
support termination of his parental rights because the petitioner failed to prove
deprivation is likely to continue, the juvenile court improperly found D.W. abandoned
D.M.W, and the juvenile court erred by finding reasonable efforts were made to
reunify the family. The juvenile court terminated parental rights based on several
findings, including finding D.M.W. is subjected to aggravated circumstances under
N.D.C.C. § 27-20-02(3)(f)(2) due to the length of D.W.’s incarceration. We conclude
the juvenile court’s finding D.M.W. is subjected to aggravated circumstances is
supported by clear and convincing evidence, is not clearly erroneous, and
independently supports the termination of D.W.’s parental rights. In Interest of Z.B.,
2018 ND 6, ¶ 1, 905 N.W.2d 561 (“Any one of these three findings provides adequate
and independent grounds for termination.”). A finding of aggravated circumstances
negates the requirement for reasonable efforts of reunification. N.D.C.C. § 27-20-
32.2(4)(a) (“Reasonable efforts . . . are not required if . . . a parent has subjected a
child to aggravated circumstances.”). Because the juvenile court’s finding relating
to aggravating circumstances is not clearly erroneous, we summarily affirm under
N.D.R.App.P. 35.1(a)(2) and (7).
[¶2]   Gerald W. VandeWalle, C.J.
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte
       Jon J. Jensen




                                           1